 

Case: 4:20-cv-01008-DCN Doc #: 2 Filed: 06/22/20 1 of 4. PagelD #: 17

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
ATIF ULLAH, ) CASE NO. 4:20 CV 1008
)
Petitioner, ) JUDGE DONALD C. NUGENT
)
V. )
) MEMORANDUM OF OPINION
MARK K. WILLIAMS, )
)
Respondent. )

Petitioner Atif Ullah is a federal inmate confined at the Federal Correctional Institution
Elkton (“Elkton”). Acting pro se, he has filed an Emergency Petition for a Writ of Habeas Corpus
Pursuant to 28 U.S.C. § 2241, seeking immediate release from prison to home confinement on the
basis of the COVID-19 pandemic and the outbreak of the virus at Elkton. (Doc. No. 1.)

In his Petition, Ullah contends the conditions under which is incarcerated at Elkton violate
his rights under the Eighth Amendment. He contends the coronavirus is spreading through the
facility and that the Bureau of Prisons (“BOP”) is failing to take appropriate steps to provide him a
healthy and safe environment. He contends he is medically vulnerable because he suffers from polio
scoliosis which impacts his breathing. He does not represent that he has exhausted his administrative

remedies with respect to his claim. Rather, conceding that he has not exhausted his administrative

 
 

Case: 4:20-cv-01008-DCN Doc #: 2 Filed: 06/22/20 2 of 4. PagelD #: 18

remedies, he asserts that “[nJone of Elkton’s Administrative Procedure[s] . . . is adequate under the
extreme and infectious circumstances inside Elkton.” (Doc. No. | at 9.)
Standard of Review and Discussion

Federal district courts must conduct an initial review of habeas corpus petitions. See 28
U.S.C. § 2243; Alexander v. Northern Bureau of Prisons, 419 F. App'x 544, 545 (6th Cir. 2011).
A court must deny a petition "if it plainly appears from the petition and any attached exhibits that
the petitioner is not entitled to relief" in the district court. Rule 4 of the Rules Governing § 2254
Cases in the United States District Courts (applicable to § 2241 petitions pursuant to Rule 1(b)). For
the following reasons, the Petition is dismissed without prejudice.

Before a prisoner may seek habeas corpus relief under § 2241, he must first exhaust his
administrative remedies within the BOP. Settle v. Bureau of Prisons, No. 16-5279, 2017 WL
8159227, at *2 (6th Cir. Sept. 20, 2017). Where “it is apparent on the face of a § 2241 petition that
the petitioner has not exhausted his administrative remedies, a district court may sua sponte dismiss
the petition without prejudice.” Id.

Exhaustion of administrative remedies serves two main purposes: 1) it “protects
administrative agency authority,” by ensuring that an agency has an opportunity to review and revise
its actions before litigation is commenced, which preserves both judicial resources and
administrative autonomy; and 2) it promotes efficiency because “[c]laims generally can be resolved
much more quickly and economically in proceedings before an agency than in litigation in federal
court.” Woodford v. Ngo, 548 U.S. 81, 89 (2006) (citing McCarthy v. Madigan, 503 U.S. 140, 145

(1992)). In addition, exhaustion of available administrative procedures also ensures that the Court

 
 

Case: 4:20-cv-01008-DCN Doc #: 2 Filed: 06/22/20 3 of 4. PagelD #: 19

has an adequate record before it to review the agency action in question. Woodford, 548 U.S. at 89.
See also Detroit Newspaper Agency v. N.L.R.B., 286 F.3d 391, 396 (6th Cir. 2002) (“The purpose
of the exhaustion doctrine is to allow an administrative agency to perform functions within its special
competence, to make a factual record, to apply its expertise and to correct its own errors so as to
moot judicial controversies.”) (quoting Shawnee Coal Co. v. Andrus, 661 F.2d 1083, 1092 (6th Cir.
1981) (other citations omitted)).

This Court agrees with other district courts that have held it is necessary for federal prisoners
to demonstrate they have exhausted their administrative remedies with the BOP before seeking relief
under § 2241 due to COVID-19 circumstances. See, e.g., Bronson v. Carvaljal, Case No. 4:
20-cv-914, 2020 WL 2104542, at *2 (N.D. Ohio May 1, 2020) (Lioi, J.); Simmons v. Warden,
FCI-Ashland, No. 20-040-WOB, 2020 WL 1905289, at *3 (E.D. Ky. Apr. 17, 2020). As the court
reasoned in Bronson, “the same prudential concerns surrounding the enforcement of the exhaustion
requirement” for motions for compassionate release under 18 U.S.C. § 3582 due to COVID-19 apply
to a prisoner’s request for release via a § 2241 petition. See Bronson, 2020 WL 2104542, at **2-3
(noting that the BOP has procedures in place and is in the best position in the first instance to
determine which federal prisoners are suitable for home confinement based on COVID risk factors).

Conclusion

Accordingly, in that the Petition on its face does not demonstrate that Ullah has exhausted

his administrative remedies, the Petition is denied and this action is dismissed without prejudice in

accordance with 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Habeas Corpus Cases. The

 
 

 

 

Case: 4:20-cv-01008-DCN Doc #: 2 Filed: 06/22/20 4 of 4. PagelD #: 20

Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could
not be taken in good faith.

IT IS SO ORDERED.

  
 

 

 

DONALD C. NUGENT
UNITED STATES DISTRICT JUDGE

 

 
